Citation Nr: 1439528	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to burial benefits in excess of $730.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 1945.  He passed away in June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  At the time that the Veteran passed away, the maximum amount of burial and plot allowance for a non-service-connected death was $600.

2.  Transportation costs associated with the Veteran's burial were $130.  


CONCLUSION OF LAW

Legal entitlement to more than $730 for burial and plot allowance and transportation expenses is not established.  38 U.S.C.A. §§ 2303 (West 2002); 38 C.F.R. § 3.1600, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks to be reimbursed for the Veteran's burial expenses in an amount great than $730, the amount of funds currently paid by VA.   

VA has a duty to provide the Appellant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid. 38 C.F.R. § 3.1600(a). Here, the Veteran's death certificate states that he passed away in June 2009 at the Department of Veterans Affairs Medical Center in Jackson, Mississippi.  The listed causes of death were septic shock due to, or a consequence of, pneumonia.  The Veteran was not service connected for these ailments, nor has his death been service connected for these ailments.  The appellant is not entitled to receive a burial allowance under this provision.

At the time that the Veteran passed away, a burial allowance of up to $300 could be paid if a veteran died from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care. 38 U.S.C.A. § 2303(a) (West 2002); 38 C.F.R. §§ 3.1600(c), 3.1605 (2009).  The Veteran passed away in a VA facility, and his claims file indicates that the Appellant was paid this $300 amount.  

In addition, a plot allowance of up to $300 was available to those veterans who passed away in a VA facility.  38 U.S.C.A. § 2303(b) (West 2002); 38 C.F.R. §§ 3.1600(f), 3.1605 (2009).  The Veteran's claims file again indicates that the Appellant was paid this $300 amount.

Finally, reimbursement for the cost of transporting a veteran's body for the place of burial is authorized.  38 C.F.R. § 3.1605(b) (2009).  The Veteran's claims file contains an invoice from Laird Funeral Home for $130 in transportation costs, and the file again indicates that the Appellant was paid this amount.
While the law has changed and currently higher burial benefits are payable, the changes applied to deaths occurring on or after October 1, 2011.  See Veterans' Benefits Act of 2010,  PL 111-275, 124 Stat 2864, 2881 (October 13, 2010). 

The Board recognizes from documentation provided by the Appellant that the $730 paid by VA did not cover the Veteran's funeral expenses.  The Board does not in any way dispute this claim, as the funeral bill and other records shows expenses of $2,360.  Nor is the Board unsympathetic to the Appellant's situation. However, burial benefits have already been paid to the maximum amount permitted by law, and there is simply no other legal theory of entitlement under which the appellant could be given additional burial benefits.  With the appellant having been granted all possible burial benefits under the law, the appellant's claim must be denied as a matter of law since it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim of entitlement to burial benefits in excess of $730 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


